UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7108


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ERIC JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-01238-TLW-1)


Submitted:   February 16, 2012             Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Eric Jones, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Eric   Jones     appeals    a   district    court    order

denying   his   motion   for   a    sentence    reduction.      Because   Jones

offered no legal basis for reducing his sentence, we affirm the

district court’s order.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and   argument   would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2